Citation Nr: 1011817	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for headaches. 

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease, esophagitis.  

3.  Entitlement to an initial compensable rating for 
costochondritis (claimed as chest pain).  

4.  Entitlement to an initial compensable rating for 
thyroiditis.

5.  Entitlement to an initial compensable rating for inguinal 
hernia.    

6.  Entitlement to an initial compensable rating for 
osteoarthritis of the right fifth finger.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
2007. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, inter alia, granted the Veteran's claims of 
entitlement to service connection for headaches; 
gastroesophageal reflux disease, esophagitis; 
costochondritis; thyroiditis; inguinal hernia; and 
osteoarthritis of the right fifth finger; and assigned 
noncompensable (zero percent) evaluations for each 
disability.  Subsequently in a November 2008 rating decision, 
the RO increased the disability evaluations for headaches and 
gastroesophageal reflux disease, esophagitis to 10 percent 
for each disability as of the date of service connection.  
During his October 2009 hearing, the Veteran indicated that 
he was not satisfied with the 10 percent disability 
evaluations.  Therefore, both of these claims remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As alluded to above, the Veteran presented testimony before 
the undersigned in a video conference hearing in October 
2009.  A copy of the transcript has been associated with the 
claims folder. 

In December 2009, the Board received additional evidence from 
the Veteran.  This evidence has not been reviewed by the 
agency of original jurisdiction (AOJ).  However, the Veteran 
included a written waiver of this procedural right with the 
evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2009).  
Thus, the Board will consider the newly submitted evidence in 
the first instance.

The issues of service connection for a right hand disability, 
excluding the fifth finger, and a left hand disability have 
been raised by the record, but have not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for appropriate 
action.  

The issues of increased ratings for headaches; 
gastroesophageal reflux disease, esophagitis; costochondritis 
(claimed as chest pain); and thyroiditis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's inguinal hernia has not been operated upon. 

2.  The Veteran's osteoarthritis of the right fifth finger is 
manifested by full range of motion and complaints of pain and 
stiffness; ankylosis has been not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7338 (2009). 
   

2.  The criteria for an initial compensable rating for 
osteoarthritis of the right fifth 
finger have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321,  4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5156, 5227, 5230; 4.73, Diagnostic Codes 5307, 5308 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The January 2007 letter 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since these claims are the appeals of initial ratings, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in November 2008.  The 
Veteran was able to participate effectively in the processing 
of his claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete notice been provided at an 
earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   As the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations in January 2007.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that these examination reports are adequate for 
purposes of rendering a decision in the instant appeal.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative 
have not contended otherwise.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, both of the 
Veteran's disabilities have been assigned non-compensable 
ratings.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

Inguinal Hernia

The Veteran's inguinal hernia has been rated under Diagnostic 
Code 7338.  Diagnostic Code 7338 provides for a 
noncompensable rating where the inguinal hernia is small, 
reducible, or without true hernia protrusion.  A 
noncompensable evaluation is also warranted where the 
inguinal hernia is not operated, but is remediable.  A 10 
percent evaluation is warranted for a postoperative recurrent 
hernia that is readily reducible and well supported by truss 
or belt.  A 30 percent evaluation is warranted for a small 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  A 60 percent evaluation is warranted for 
a large postoperative recurrent hernia which is considered 
inoperable, which is not well supported under ordinary 
conditions, and which is not readily reducible.  38 C.F.R. § 
4.114, Diagnostic Code 7338.

On VA examination in January 2007, the examiner noted that 
the Veteran had a  reducible right inguinal hernia which the 
Veteran reported was asymptomatic.  A  diagnosis of 
asymptomatic right inguinal hernia was noted. 

During his October 2009 hearing, the Veteran testified that 
he did not have any problems with his inguinal hernia and 
that until his January 2007 examination, he was unaware that 
he even had such a disability.  

Based on the evidence, the Board finds that a higher 
evaluation for inguinal hernia have not been met.  There is 
no evidence that the Veteran's asymptomatic inguinal hernia 
has been operated on to warrant a compensable rating.  See 38 
C.F.R. 
§ 4.114, Diagnostic Code 7338.  The Veteran's current 
manifestations (reducible) and symptoms (none) are adequately 
contemplated by the current noncompensable evaluation.

Osteoarthritis of the Right Fifth Finger

The Veteran's right finger disability has been rated under 
Diagnostic Code 5230, which provides for a maximum 0 percent 
(noncompensable) rating for any limitation of motion of the 
ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 
5230.

The January 2007 VA examination report noted the Veteran's 
complaints of daily chronic hand pain and stiffness which he 
treated with anti-inflammatories without much benefit.  Pain 
and stiffness did improve throughout the day, and he denied 
any swelling, redness, or collagen vascular type symptoms.  
The Veteran also denied additional weakness or restricted 
range of motion of the joints during flare-ups; he indicated 
that during such episodes at work he will modify activities 
and take medications to ease his symptoms.  Functional 
restrictions include some problems with typing; otherwise, 
there were no functional restrictions of the hands.  

On examination, the examiner noted mild degenerative joint 
disease changes over the distal interphalangeal (DIP) joint 
of the right fifth finger.  The examiner also observed that 
the Veteran had excellent grip strength of the right hand and 
could fully flex his fingers across the palmer crease 
touching the palm with the fingers without difficulty.  There 
was no appreciable tenderness or active synovitis to 
palpation of the metatarsophalangeal (MCP) joints.  The 
proximal interphalangeal (PIP) and DIP joints were nontender; 
the MCP and PIP joints extended to 0 degrees and flexed to 90 
degrees without pain; the DIP joints extended to 0 degrees 
and flexed to 70 degrees without pain.  Following repetitive 
stress testing times three, there was no additional weakness, 
fatigability, incoordination, additional restricted range of 
motion, or functional impairment.  Results of X-rays of the 
hands showed normal findings.  A diagnosis of osteoarthritis 
of the right fifth finger was noted.  

Private treatment records dated throughout the appeal, as 
well as the Veteran's hearing testimony, also note his 
complaints of finger numbness, pain, swelling, stiffness, 
weakness, and tenderness.  However, he has consistently been 
noted to have full range of motion of the fifth finger. 

The Veteran's right fifth finger disability is evaluated 
under Diagnostic Code 5230 which provides that a 
noncompensable evaluation is the maximum evaluation available 
for any limitation of motion of the ring finger.  Therefore, 
a higher rating under this diagnostic code is not available. 

In this case, ankylosis of the right fifth finger has not 
been diagnosed.  Even if it had been diagnosed, however, the 
highest maximum rating under the code pertaining to ankylosis 
of the fifth finger is also zero percent.  Thus, the rating 
criteria pertaining to ankylosis cannot serve as the basis 
for an increased rating in this case. 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.

Amputation of the right fifth finger is not shown, thus 
evaluation under Diagnostic Code 5156 is not warranted.

The Board also concludes that a compensable evaluation under 
Diagnostic Codes 5003 or 5010 is not warranted.  Under 
Diagnostic Code 5003, degenerative arthritis of a major joint 
may be rated under the criteria for limitation of motion of 
the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The code pertaining to limitation of motion of 
the fifth, however, provides that all limitation of motion, 
no matter how severe, is noncompensable.  38 C.F.R. § 4.71a, 
DC 5230.  Neither is a rating warranted under Diagnostic Code 
5003 alone, as the Veteran's disability involves only one 
minor joint (the DIP of the fifth finger).  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (a 10 percent rating is 
warranted under Diagnostic Code 5003 only where there is 
involvement of a group of minor joints).

Next, 38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, 38 
C.F.R. § 4.45 provides that consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  While there were complaints of pain, as 
noted above, the record reflects full range of motion.  The 
VA examination report specifically noted that there was no 
additional weakness, fatigability, incoordination, additional 
restricted range of motion, or functional impairment after 
repetitive use.  More importantly, the code pertaining to 
limitation of motion of the fifth provides that any 
limitation of motion is noncompensable.  38 C.F.R. 
§ 4.71a, DC 5230.  In addition, the Veteran's right fifth 
finger disability is rated at the maximum schedular 
evaluation under Diagnostic Code 5230 and consideration of 
functional loss due to pain is not required.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Even accepting that the 
Veteran may have some residual pain from his disability, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher 
evaluation based on functional loss due to pain is not 
warranted.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which either of the Veteran's disabilities were 
compensable.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Veteran has not been hospitalized for either of 
his disabilities.  While lay statements indicated that the 
Veteran missed work due to hand pain, there is no indication 
that his fifth finger disability and/or inguinal hernia 
prevented him from working.  In any case, the existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).


ORDER

An initial compensable rating for inguinal hernia is denied.

An initial compensable rating for osteoarthritis of the right 
fifth finger is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

In January 2007, the Veteran was afforded examinations for 
his headaches; gastroesophageal reflux disease, esophagitis; 
costochondritis; and thyroiditis.  However, during his 
October 2009 hearing, the Veteran indicated that his 
disabilities had worsened in severity since the examination.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   As the current nature and level of disability is at 
issue for each of his remaining claims, contemporaneous 
examinations are necessary to accurately assess his 
disability picture.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to identify all VA and 
non-VA health care providers who have 
treated him for his headaches, 
gastroesophageal reflux disease, 
esophagitis, costochondritis, and 
thyroiditis.  Ensure that all 
identified VA and non-VA health 
treatment records are obtained.

2.	Provide the Veteran with an examination 
to determine the current nature and 
level of severity of his service-
connected headaches.  The claims folder 
and a copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating headache disabilities.

3.	Provide the Veteran with an examination 
to determine the current nature and 
level of severity of his service-
connected gastroesophageal reflux 
disease, esophagitis.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating gastroesophageal 
reflux diseases.

4.	Provide the Veteran with an examination 
to determine the current nature and 
level of severity of his service-
connected costochondritis.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating such disabilities.

5.	Provide the Veteran with an examination 
to determine the current nature and 
level of severity of his service-
connected thyroiditis.  The claims 
folder and a copy of this Remand must 
be made available to the examiner who 
should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies 
should be performed and the examination 
report should comply with all AMIE 
protocols for rating such disabilities.

6.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


